


Exhibit 10.3


This document affects your legal rights. You are advised to consult with
an attorney or other counsel of your choice prior to signing this Agreement.




SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is entered
into between Merit Medical Systems, Inc., a Utah corporation (“Employer”), and
Martin Stephens (“Employee”).


Recitals
WHEREAS, Employer has terminated Employee’s employment, effective April 14, 2015
(the “Termination Date”); and


WHEREAS, by this Agreement, and the sums paid to or for the benefit of Employee
hereunder, Employer and Employee intend to resolve any and all disputes of any
kind or character, if any, between them, including without limitation any and
all disputes arising from or related to Employee’s employment with Employer or
any Affiliate, the termination of that employment, or otherwise.
Agreement
NOW, THEREFORE, in consideration of the promises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to the following terms and conditions,
including the recitals by this reference:


1.Additional Definition
Affiliate: As used herein, the term “Affiliate” shall mean and refer to any
officer, director, shareholder, member, employee, and/or agent of Employer;
and/or any subsidiary, division, or affiliate of Employer (including without
limitation any officer, director, shareholder, employee, and/or agent of any
such subsidiary, division, or affiliate); and/or any entity (including without
limitation any officer, director, shareholder, member, employee, and/or agent of
such entity) in which Employer owns, directly or indirectly, a legal or
beneficial interest (whether in whole or in part); and/or any individual or
entity (including without limitation any officer, director, shareholder, member,
employee, and/or agent of such entity) that owns, directly or indirectly, a
legal or beneficial interest (whether in whole or in part) in Employer.


2.Payment to Employee. In exchange for Employee’s execution of this Agreement
and the releases contained herein, Employer shall pay to or for Employee’s
benefit the following:


a.
The total one-time lump sum of FOUR HUNDRED THOUSAND AND 00/100 U.S. DOLLARS
($400,000.00), less applicable federal and state payroll withholding taxes at
the federal and state lump sum payroll withholding rate (this payment shall be
made on the first regular payday immediately following the expiration of the
7-day revocation period set forth in Section 3).



b.
The total one-time lump sum of TWO HUNDRED TWENTY-FIVE THOUSAND AND 00/100 U.S.
DOLLARS ($225,000.00), less applicable federal and state payroll withholding
taxes at the federal and state lump sum payroll withholding rate for sales
commissions (this payment shall be made on the first regular payday immediately
following the expiration of the 7-day revocation period set forth in Section 3).



Payment of any monies to or on behalf of Employee under this Section 2 shall be
subject to all applicable federal, state, and local payroll withholding taxes.


3.Review and Revocation. Employee has twenty-one (21) days from the date
Employee receives this Agreement to consider the terms of and to sign this
Agreement. Employee may, at Employee’s sole and absolute discretion, sign this
Agreement prior to the expiration of the above review period.


Employee may revoke this Agreement for a period of up to 7 days after Employee
signs it (not counting the day it was signed) and that the Agreement shall not
become effective or enforceable until the 7-day revocation period has expired.
To revoke this Agreement, Employee must give written notice stating that
Employee wishes to revoke the Agreement to Louise Bott, Vice President, Global
Human Resources and Organizational Development, Merit Medical Systems, Inc.,
1600 West Merit Parkway, South Jordan, UT 84095, Telefax: 801-253-6963. Any
notice stating that Employee wishes to revoke this Agreement must be faxed (with
fax delivery confirmation), emailed (with a reply confirmation from Louise
Bott), hand-delivered, or mailed (with confirmation of delivery) to Employer, as
set forth in this paragraph, in sufficient time to be received by Employer on or
before the expiration of the 7-day revocation period.




--------------------------------------------------------------------------------






4.Release of All Claims. In consideration for the payment stated in Section 2
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee, for Employee and Employee’s heirs,
assigns, and all persons and entities claiming by, through, or under Employee,
hereby irrevocably, unconditionally, and completely releases, discharges, and
agrees to hold harmless Employer and its Affiliates (hereinafter referred to,
both individually and collectively, as “Releasees”) of and from any and all
claims, liabilities, charges, demands, grievances, lawsuits, and causes of
action of any kind or nature whatsoever, including without limitation claims for
contribution, subrogation, or indemnification, whether direct or indirect,
liquidated or unliquidated, known or unknown, which Employee has, had, or may
claim to have against Releasees (hereinafter collectively referred to as
"Claim(s)").


The release, discharge, and agreement to hold harmless set forth in this Section
4 includes, without limitation, any Claim(s) that Employee had, has, or may
claim to have against Releasees:
a.
for wrongful or constructive discharge or termination, negligent or intentional
infliction of emotional distress, breach of express or implied contract, breach
of the covenant of good faith and fair dealing, violation of public policy,
defamation, promissory estoppel, detrimental reliance, retaliation, tortious
interference with contract or prospective economic advantage, invasion of
privacy, whistleblower protection, hostile work environment, personal injury
(whether physical or mental), or any other Claim(s), whether arising in tort or
in contract;



b.
for discrimination, hostile work environment / harassment, retaliation, or
otherwise arising under federal, state, or local law, including without
limitation Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Equal Pay Act, all claims under Titles 29 and 42 of the United States
Code, the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973, the Utah Antidiscrimination Act, or any other federal, state, or local law
prohibiting discrimination, harassment, or retaliation on the basis of race,
color, national origin, religion, age, sex, disability, veteran status, or any
other protected group status;



c.
for discrimination, hostile work environment / harassment, retaliation, or
otherwise arising under the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act arising on or before the date of this
Agreement; and/or



d.
arising under the Employee Retirement Income Security Act (“ERISA”);



e.
arising under the Family and Medical Leave Act (“FMLA”);



f.
for unpaid wages, bonuses, commissions, or other compensation of any type or
kind to the full extent allowed by the Fair Labor Standards Act or other
applicable law;



g.
for attorney’s fees and/or costs; and/or



h.
for any other Claim(s) in any way related to or arising out of Employee’s
employment with Employer or the termination of that employment.

Nothing in this Agreement waives Employee’s rights, if any, to (i) continue
Employee’s participation in Employer’s employee health benefit plan, as allowed
by COBRA and the terms, conditions, and limitations of the plan, (ii) any vested
rights that Employee may have under any employee pension or welfare benefit plan
in which Employee participated as an employee of Employer, and/or (iii) any
claims Employee has or may claim to have for worker’s compensation or
unemployment benefits.
    
5.Full and Complete Release. Employee understands and agrees that Employee is
releasing and waiving any Claim(s) that Employee does not know exists or may
exist in Employee’s favor at the time Employee signs this Agreement which, if
known by Employee, would materially affect Employee’s decision to sign this
Agreement. Nonetheless, for the purpose of implementing a full and complete
release of all Claim(s), Employee expressly acknowledges that the release set
forth in Section 4 is intended to include, without limitation, all Claim(s) that
Employee does not know or suspect to exist in Employee’s favor and that the
release set forth in Section 4 includes the release and extinguishment of any
such Claim(s). In addition, Employee agrees that Employee will not seek
re-employment with Employer at any time in the future and that the provisions of
this Section 5 are adequate and legal grounds to (a) reject Employee’s
application for re-employment or (b) terminate Employee’s employment should
Employee be rehired by Employer in violation of this Section 5.


6.Covenant Not to File Claim. To the full extent allowed by law, and subject to
the provisions and limitations of the Age Discrimination in Employment Act or
regulations issued by the Equal Employment Opportunity Commission, Employee
covenants that Employee has not, and agrees that Employee will not, file any
charge, lawsuit, or claim against Employer with any




--------------------------------------------------------------------------------




court or administrative agency relating to any Claim(s) released in this
Agreement. Employee also agrees that, to the full extent allowed by law,
Employee is not entitled to and hereby waives any right to recover damages of
any type or kind and/or reinstatement to employment that may be awarded or
ordered by any court or administrative agency to or for Employee’s benefit
arising from or relating to any Claim(s) released by Employee under this
Agreement.


7.Return of Goods to Employer. Employee covenants and warrants that Employee
returned to Employer (i) all documents or other information about Employer,
including without limitation confidential or proprietary information (whether
developed by Employee or by any other employee of Employer), (ii) all electronic
equipment and electronic information storage devices (e.g., computers, cellular
phones, PDAs, zip drives, thumb drives, disks, etc.), and (iii) company credit
cards, office keys, etc. that Employee obtained or that were made available to
Employee as a consequence of Employee’s employment with Employer and/or that
contain confidential or proprietary information about Employer or that otherwise
are the rightful property of Employer.


8.Covenant of Confidentiality. Employee agrees that, as a material term of this
Agreement and to protect the goodwill, the Confidential Information (as defined
below), and the business of Employer, Employee shall not, from the date of this
Agreement through the end of the Payout Period or at any time thereafter,
without the express, prior written consent of the President of Employer: (i)
ever reveal, disclose, furnish, make accessible, or disseminate any of
Employer’s Confidential Information or any other matter concerning the business
affairs of Employer or of any customer or vendor of Employer or (ii) ever use or
exploit any of Employer’s Confidential Information or any other matter
concerning the business affairs of Employer or of any customer or vendor of
Employer for the personal and/or financial use, gain, or benefit of Employee or
of any other person or entity or for any other purpose.


For purposes of this Agreement, "Confidential Information" means names,
addresses, telephone numbers, contact persons, and other identifying and
confidential information about persons, firms, corporations, and/or other
entities that are or become customers, accounts, licensors, vendors, and/or
suppliers of goods or services to or of Employer; customer lists; details of
client or consultant contracts; details of customer usage; non-public pricing
policies; operational methods; marketing plans or strategies; product and
program developments and plans; research projects; technology and technical
processes; business acquisition plans; personnel information and plans,
including without limitation compensation and contract terms; methods of
production; inventions; improvements; designs; original works of authorship;
derivative works; formulas; processes; compositions of matter; computer software
and related information, including without limitation programs, code, concepts,
methods, routines, formulas, algorithms, designs, specifications, architectures,
or inventions embodied therein, as well as all data, documentation, and
copyrights related thereto; patent applications; databases; mask works; trade
secrets; know-how; ideas; service marks; planned or proposed Website ideas and
plans, including but not limited to look and feel; and other intellectual
property or proprietary information rights and any and all rights, applications,
extensions and renewals in connection therewith (either proposed, filed, or in
preparation for filing); and financial information and general confidential
business information of Employer. Such information is confidential and unique,
not generally known in the industry, and gives Employer a competitive advantage
and significantly enhances Employer's goodwill.


Notwithstanding the foregoing, Confidential Information excludes information not
protected by trademark, copyright, patent, or other similar state, federal, or
worldwide protection and that, through no fault of Employee, is generally known
to the public, is generally employed in the medical device or equipment
manufacturing industry at or after the time Employee first learns of such
information, or generic information or knowledge which the Employee would have
learned in the course of similar employment or work elsewhere in the medical
device or equipment manufacturing industry; provided, however, that Employee
shall bear the burden of proving that any information disclosed or used by
Employee does not meet the definition of Confidential Information set forth
above and/or that the disclosure or use of Confidential Information occurred
through no fault of Employee.


9.Agreement Confidential. This Agreement is confidential information owned by
Employer. Employee agrees that Employee shall not disclose the terms of this
Agreement except to the extent required by law. Notwithstanding the foregoing,
Employee may disclose the terms of this Agreement to Employee’s spouse,
attorney, and/or tax advisor. If Employee discloses the terms of this Agreement
to Employee’s spouse, attorney, and/or tax advisor, Employee will advise such
person that, as a condition of such disclosure, such person must not disclose
the terms of this Agreement except to the extent required by law.


10.Non-Competition Covenant. As a material term of this Agreement and to protect
the goodwill, the Confidential Information, and/or the business of Employer, and
Employer's investment in the training and education of Employee, Employee agrees
that, beginning on the Termination Date and continuing for twelve (12) months
from the later of (i) the Termination Date and (ii) the date that Employee
breaches any provisions of this Section 10, Employee shall not, in any state in
which Employer did business during the period of Employee’s employment, directly
or indirectly, either individually or on behalf of or with any person or entity:






--------------------------------------------------------------------------------




a.
compete with or against Employer or engage in any aspect of medical devices that
are the same as or similar to or used for the same purpose as those sold by
Employer and in competition with Employer;



b.
directly or indirectly own, manage, operate, control, be employed by, or provide
management or consulting services to any person or entity (other than Employer
or any affiliate of Employer) that competes with, or is a competitor of,
Employer ("Competing Entity");



c.
discuss the possibility of employment or other relationship with any Competing
Entity;



d.
render or provide any services to or for any Competing Entity; or



e.
discuss or otherwise deal with any client or vendor of Employer regarding the
extent or nature of the present or future business of any client or vendor with
Employer.



11.Covenant Not to Provide Services/Solicit. Employee acknowledges the character
of Employer’s Business and the substantial amount of time, money, and effort
that Employer has spent and will spend in recruitment of employees, customers
and/or accounts. As a material term of this Agreement and to protect the
goodwill, the Confidential Information, and the business of Employer, Employee
covenants that, beginning on the Termination Date and continuing for twelve (12)
months from the later of (i) the Termination Date and (ii) the date that
Employee breaches any of the provisions of this Section 11, Employee shall not,
either individually or on behalf of or with any Person, directly or indirectly:


a.
provide products or services that are the same as or similar to the business
engaged in by Employer to any Person that was a current or former customer or
account of Employer at the time Employee’s employment with Employer terminated
or during the six (6) month period immediately preceding such termination;



b.
solicit or otherwise attempt to sell products or services that are the same as
or similar to the business engaged in by Employer to any Person that was a
current or former customer or account of Employer at the time Employee’s
employment with Employer terminated or during the one (1) year period
immediately preceding such termination;



c.
solicit or otherwise attempt to sell products or services that are the same as
or similar to the business engaged in by Employer to any Person that was a
prospective customer, or account whose business Employee solicited as a
representative of or on behalf of Employer or with whom Employee became
acquainted or whose identity Employee learned of as a consequence of Employee’s
employment with Employer within the six (6) month period immediately preceding
the termination of Employee’s employment with Employer;



d.
solicit or otherwise deal with any customers, suppliers, or contractors of
Employer in any manner designed to (or that could) divert business from
Employer; and/or



e.
solicit, or attempt to solicit, divert, hire away, encourage, or otherwise
induce any employee, contractor, or consultant of Employer to terminate
his/her/its employment or relationship with Employer.



12.Wages and Commissions Paid in Full. Except as specifically set forth in
Section 2 above, Employee acknowledges and agrees that Employee has received all
monies due and owing to Employee from Employer, including without limitation any
monies due and owing for wages (including without limitation overtime), accrued
but unused vacation benefits, commissions, bonuses, or otherwise and that
Employee has no claim against Employer whatsoever for the payment of any further
wages (including without limitation overtime), commissions, bonuses, vacation
benefits, or other monies except as specifically set forth in Section 2.


13.Nondisparagement. Employee covenants that, as an agreed on material term of
this Agreement, Employee will not make any disparaging remarks (whether or not
Employee deems such comments to be true and accurate) about Employer or its
officers, directors, and employees and shall refrain from saying or doing
anything that reasonably could hold the Employer or its officers, directors, or
employees up to disrepute in the eyes of any other person or entity or that
reasonably could interfere with Employer’s current or future business plans or
activities.


14.Forfeiture of Consideration. Employee acknowledges and understands that the
provisions of Sections 8, 9 and 13 are each a material term of this Agreement
and that Employer would not be willing to enter into this Agreement if it did
not include the strict confidentiality and nondisparagement obligations set
forth herein. Therefore, if Employee breaches the terms of Sections 8, 9 and 13,
then Employee agrees that Employer, in its sole discretion, may require that
Employee repay to Employer some or all of the money paid by Employer to Employee
under Section 2 above. In addition, Employee will remain liable for any




--------------------------------------------------------------------------------




actual damages suffered by Employer and/or any officer, director, or employee
arising from or relating to Employee’s breach of the terms of Sections 8, 9 and
13.


15.Not an Admission. This Agreement is not an admission by any party hereto that
either has violated any contract, law, or regulation or that Employer or
Employee has discriminated against the other or otherwise infringed on the
other’s rights and privileges or done any other wrongful act.


16.Entire Agreement. This Agreement constitutes the entire integrated
understanding between the parties regarding the subject matter hereof and
supersedes all negotiations, representations, prior discussions, and preliminary
agreements between the parties with respect to the subject matter hereof. No
promise, representation, warranty, or covenant not included in this Agreement
has been or is relied upon by either party. Notwithstanding any statute or case
law to the contrary, this Agreement may not be modified except by a written
instrument signed by each of the parties, whether or not such modification is
supported by separate consideration.


17.No Assignment of Claims. Employee represents that Employee has not made, and
will not make, any assignment of Claim(s) released by this Agreement and that no
other person or entity had or has any interest in any Claim(s) released by
Employee under this Agreement. Employee agrees to indemnify and hold harmless
Employer from any and all claims, demands,expenses, costs, attorney’s fees, and
causes of action asserted by any person or entity due to a violation of this
non-assignment provision.


18.Headings. The headings contained in this Agreement are for ease of reference
only and shall not limit or otherwise affect the interpretation of this
Agreement.


19.Attorney's Fees. If a civil action or other proceeding is brought to enforce
this Agreement, the prevailing party shall be entitled to recover reasonable
attorney's fees, costs, and expenses incurred, in addition to any other relief
to which such party may be entitled, whether incurred before or after the filing
of a civil action or the entry of judgment.


20.Miscellaneous. This Agreement shall be governed by the laws of the State of
Utah. Notwithstanding any Utah statutory or case law to the contrary, this
Agreement may not be modified except by a document signed by Employer and
Employee, whether or not such claimed modification is supported by separate
consideration. Any waiver by any party hereto of any breach of any kind or
character whatsoever by any other party, whether such waiver be direct or
implied, shall not be construed as a continuing waiver of, or consent to, any
subsequent breach of this Agreement on the part of the other party. In addition,
no course of dealing between the parties, nor any delay in exercising any rights
or remedies hereunder or otherwise, shall operate as a waiver of any of the
rights or remedies of the parties. This Agreement shall inure to and bind the
heirs, devisees, executors, administrators, personal representatives,
successors, and assigns, as applicable, of the respective parties hereto. The
parties agree that any dispute between them, whether arising under this
Agreement or the enforceability or interpretation thereof, shall be subject to
the exclusive jurisdiction of the federal or state courts situated in the State
of Utah, and each party hereby submits itself to the personal jurisdiction of
the courts situated in the State of Utah.


21.Severability. If a court of competent jurisdiction shall find that the
provisions of Section 4 of this Agreement are unenforceable, whether in whole or
in part, then Employer shall have the right, at its sole option, to rescind this
Agreement and to cease any payments due and/or to recover from Employee all sums
paid by Employer to Employee under Section 2 of this Agreement provided,
however, that the provisions of this sentence shall not be enforceable to the
extent prohibited by the Age Discrimination in Employment Act or other
applicable law. Except as set forth in the immediately preceding sentence, if
any part of this Agreement is found to be unenforceable, the other provisions
shall remain fully valid and enforceable. It is the intention and agreement of
the parties that all of the terms and conditions hereof be enforced to the
fullest extent permitted by law.


22.Knowing and Voluntary Execution. Employee acknowledges that Employee has read
this Agreement carefully, has consulted with an attorney or other counsel of
Employee’s choice or decided that Employee does not want to do so, and has had
the opportunity to ask any questions Employee may have regarding this Agreement.
Employee acknowledges that Employee fully understands the meaning and terms of
this Agreement. Employee acknowledge that Employee has signed this Agreement
voluntarily and of Employee’s own free will and that Employee is knowingly and
voluntarily releasing and waiving all Claim(s) that Employee has or may claim to
have against Employer to the full extent allowed by law.


/s/ MS         
Initials


23.Consultation with Counsel. Employee acknowledges that Employee has been
advised, by this Agreement, to consult an attorney or other counsel of
Employee’s choice prior to signing this Agreement. Each party hereto
acknowledges that




--------------------------------------------------------------------------------




it has had the opportunity, if such party so chooses, to consult with counsel of
such party’s choice prior to signing this Agreement. Each party agrees that it
shall be solely responsible for any attorney's fees incurred by that party in
the negotiation and execution of this Agreement.


/s/ MS         
Initials


24.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument. Facsimile or other electronically
delivered copies of signature pages to this Agreement shall be treated between
the parties as original signatures for all purposes.


EMPLOYEE
DATED: April 24, 2015                /s/ Martin Stephens                
Martin Stephens






EMPLOYER
Merit Medical Systems, Inc.


DATED: April 24, 2015                By: /s/ Louise Bott                
Louise Bott, V.P., Global Human Resources






